Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 1 of 20




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF FLORIDA


   IN RE: PANAMA
   APPLICATION OF HORNBEAM CORP.
                                                 Case No. 14-24887-MC-LFL
   REQUEST FOR DISCOVERY
   PURSUANT TO 28 U.S.C. § 1782



                       MOTION OF BUZZFEED, INC. TO
                INTERVENE AND UNSEALJUDICIAL DOCUMENTS

         Pursuant to Rule 24(b) of the Federal Rules of Civil Procedure, Proposed

   Intervenor BuzzFeed, Inc. (“BuzzFeed”) respectfully moves to intervene for the

   limited purpose of seeking access to the filings that have been sealed or are

   otherwise unavailable on the public docket in this action (docket entries 36, 78, 90,

   110, 135, 138, 287-1, 306, 307, and 322, hereinafter the “Sealed Records”), and for

   the entry of an Order to unseal the Sealed Records and/or make the Sealed Records

   that have already been unsealed accessible on the public docket.

         Prior to filing this Motion, counsel for BuzzFeed consulted with counsel for

   Applicant Hornbeam Corporation, counsel for Subpoena Respondents, and counsel

   for Intervenors Panikos Symeou and Halliwel Assets, Inc. Counsel for Optima

   Specialty Steel, Inc. did not respond to Buzzfeed’s e-mail seeking a position on this

   Motion. Details of the parties’ position on BuzzFeed’s Motion are contained in the

   Local Rule 7.1 Certification, below.

   Dated: July 31, 2020




                                             1
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 2 of 20




                                      Respectfully submitted,

                                      /s/ Henry Bell
                                      Henry P. Bell
                                      Bell Rosquete Reyes Esteban, PLLC
                                      999 Ponce de Leon Boulevard
                                      Suite 1120-PH
                                      Coral Gables, FL 33134
                                      Phone: 305-570-1610
                                      Facsimile: 305-570-1599
                                      hbell@brresq.com
                                      legal@brresq.com

                                            -and-

                                      Katie Townsend*
                                      THE REPORTERS COMMITTEE FOR
                                      FREEDOM OF THE PRESS
                                      1156 15th St. NW, Suite 1020
                                      Washington, D.C. 20005
                                      Phone: 202.795.9300
                                      Facsimile: 202.795.9310
                                      ktownsend@rcfp.org
                                      jnelson@rcfp.org
                                      * Pro Hac Vice Pending

                                      Counsel for BuzzFeed, Inc.




                                        2
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 3 of 20




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF FLORIDA


   IN RE: PANAMA
   APPLICATION OF HORNBEAM CORP.
                                           Case No. 14-24887-MC-LFL
   REQUEST FOR DISCOVERY
   PURSUANT TO 28 U.S.C. § 1782



      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     BUZZFEED, INC.’S MOTION TO INTERVENE AND UNSEAL JUDICIAL
                            DOCUMENTS


                                      Henry P. Bell
                                      Bell Rosquete Reyes Esteban, PLLC
                                      999 Ponce de Leon Boulevard
                                      Suite 1120-PH
                                      Coral Gables, FL 33134
                                      Phone: 305-570-1610
                                      Facsimile: 305-570-1599
                                      hbell@brresq.com
                                      legal@brresq.com

                                           -and -

                                      Katie Townsend*
                                      THE REPORTERS COMMITTEE FOR
                                      FREEDOM OF THE PRESS
                                      1156 15th St. NW, Suite 1020
                                      Washington, D.C. 20005
                                      Phone: 202.795.9300
                                      Facsimile: 202.795.9310
                                      ktownsend@rcfp.org
                                      jnelson@rcfp.org
                                      * Pro Hac Vice Pending

                                      Counsel for BuzzFeed, Inc.
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 4 of 20




                                              TABLE OF CONTENTS
   INTRODUCTION .......................................................................................................... 1
   STATEMENT OF FACTS ............................................................................................. 2
   ARGUMENT .................................................................................................................. 5
    I. BuzzFeed’s Motion to Intervene Should be Granted. ........................................ 5
    II. Docket Entries 306 and 307 Should Be Unsealed Because The Court Already
         Ordered Them Unsealed as of November 30, 2019. .......................................... 5
    III. The Sealed Records Are Judicial Records to Which BuzzFeed Has a First
         Amendment and Common Law Right of Access. ............................................... 7
   CONCLUSION............................................................................................................. 11
   LOCAL RULE 7.1 CERTIFICATION ......................................................................... 11




                                                                 i
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 5 of 20




                                            TABLE OF AUTHORITIES
   Cases
   Brown v. Advantage Eng’g, 960 F.2d 1013 (11th Cir. 1992) .................................... 7, 8
   Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304 (11th Cir. 2001) 7
   Frisby v. Schultz, 487 U.S. 474, 485 (1988) .................................................................. 9
   Hickin Eng’g, L.C. v. Bartell, 439 F.3d 346 (7th Cir. 2006) ......................................... 7
   In re Application of Storag Etzel GMBH, No. 19-mc-209, 2020 WL 2949742 (D. Del.
     Mar. 25, 2020) ............................................................................................................ 8
   In re Gushlak, No. 11-MC-0218 (NGG) (JO), 2012 WL 3683514 (E.D.N.Y. July 27,
     2012), report and recommendation adopted, No. 11-MC-218 (NGG),
     2012 WL 3779229 (E.D.N.Y. Aug. 30, 2012) .............................................................. 8
   In re Hornbeam Corp., 790 F. App’x 199 (11th Cir. 2020) ........................................... 3
   Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829 (1978) ....................................... 6
   Newman v. Graddick, 696 F.2d 796 (11th Cir. 1983)................................................... 4
   Nixon v. Warner Commcn’s, 435 U.S. 589 (1978) ......................................................... 7
   Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224 (11th Cir. 2013) .............................. 7
   Press-Enterprise Co v. Superior Court, 478 U.S. 1 (1986) ............................................ 9
   Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1984) ....................................... 9
   Romero v. Drummond Co., 480 F.3d 1234 (11th Cir. 2007) ......................................... 2
   Rushford v. New Yorker Magazine, Inc., 846 F.2d 249 (4th Cir. 1988) ....................... 7
   Tribune Co. v. United States, 784 F.2d 1518 (11th Cir. 1986) ..................................... 4
   United States v. Amodeo, 71 F.3d 1044 (2d Cir. 1995) ................................................. 7
   Statutes
   28 U.S.C. § 1782 ............................................................................................................. 1
   Other Authorities
   Michael Sallah, Tanya Kozyreva, Aubrey Belford, Two Unofficial US Operatives
    Reporting To Trump’s Lawyer Privately Lobbied A Foreign Government In A Bid
    To Help The President Win in 2020, BuzzFeed, July 22, 2019................................. 4
   Michael Sallah, Tanya Kozyreva, Christopher Miller, This Billionaire Oligarch Is
    Being Investigated By A US Federal Grand Jury For Alleged Money Laundering,
    BuzzFeed, May 19, 2020 ............................................................................................ 4




                                                                  ii
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 6 of 20




                                        iii
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 7 of 20



                                     INTRODUCTION

         The above-captioned proceeding was closed on May 11, 2020. It concerned an

   application for discovery pursuant to 28 U.S.C. § 1782, a federal statute which

   permits a district court to order a person within its jurisdiction to “give his

   testimony or statement or to produce a document or other thing for use in a

   proceeding in a foreign or international tribunal.” 28 U.S.C. § 1782(a) (hereinafter,

   “Section 1782”). This Section 1782 proceeding, in particular, implicates issues of

   significant public concern: namely, records relating to Applicant Hornbeam

   Corporation’s (“Hornbeam”) claims that two Ukrainian billionaires funneled

   millions of dollars of illicitly obtained funds into U.S. commercial property

   purchases from approximately 2008 through 2013. See, e.g., Verified Complaint,

   Joint Stock Company Commercial Bank Privatbank v. Igor Kolomoisky et al., C.A.

   No. 2019-0377 (Del. Ch.) (filed May 21, 2019).

         Despite the fact that these proceedings have concluded, ten judicial records

   entered between April 20, 2016 and April 30, 2019 remain sealed and/or

   inaccessible on the public docket. Among the Sealed Records are Docket Entries

   306 and 307, which were sealed by this Court on November 30, 2018 subject to the

   explicit holding that the seal would expire one year later, on November 30, 2019.

   See Order, D.E. 304 (Nov. 30, 2018). And, while the entries sealing the remaining

   Sealed Records between April 20, 2016 and April 30, 2019 do not “state the period of

   time that the sealed filing shall be sealed,” L.R. 5.4(e)(1), all of these records have

   been sealed for more than one year, and it is clear from the docket that any need for




                                               1
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 8 of 20




   sealing them has long since lapsed. BuzzFeed therefore respectfully requests that

   the Court order that these remaining Sealed Records also be immediately unsealed.

         Even setting aside the Court’s ordering the unsealing of Docket Entries 306

   and 307 on November 30, 2019, all the Sealed Records should be unsealed because

   they are subject to the First Amendment and common law rights of access to

   judicial records, and neither the parties nor the Court have offered any explanation

   on the record as to why they are not currently available to the public, including

   members of the press, like BuzzFeed. “The operations of the courts and the judicial

   conduct of judges are matters of utmost public concern, and the common-law right

   of access to judicial proceedings, an essential component of our system of justice, is

   instrumental in security the integrity of the process.” Romero v. Drummond Co.,

   480 F.3d 1234 (11th Cir. 2007) (internal citations and quotations omitted). The

   Court should therefore permit BuzzFeed to intervene and grant its motion for

   access to the Sealed Records.

                                STATEMENT OF FACTS

         In 2001, Ukrainian billionaires Vadim Shulman (“Shulman”), Igor

   Kolomoisky (“Kolomoisky”), and Gennadiy Bogolyubov (“Bogolyubov”) entered into a

   joint venture agreement to purchase a steel factory in Warren, Ohio; to do so, the

   three men formed Warren Steel Holdings, LLC (“Warren Steel”), a Delaware entity.

   See Application for Discovery Pursuant to 28 U.S.C. § 1782, D.E. 1, at 4 (Dec. 29,

   2014) (“Application for Discovery”). In April 2008, ownership of Warren Steel was

   transferred to Halliwel Assets, Inc. (“Halliwel”), a corporation with three registered

   shareholders: Hornbeam Corporation (“Hornbeam”) (a Panamanian entity held in


                                              2
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 9 of 20




   trust for Shulman), Panikos Symeou (“Symeou”) (who holds shares in trust for

   Kolomoisky), and Marigold Trust Company Limited (which holds shares in trust for

   Bogolyubov). Id. at 2–3. The beneficial interest of the shares in Halliwel rests with

   Shulman and the Bracha Foundation (“Bracha”), a Liechtenstein foundation owned

   by Shulman. See Mot. to Stay Proceedings, D.E. 28, at 5 (Apr. 6, 2016).

         Hornbeam initiated the above-captioned proceedings on December 29, 2014,

   seeking discovery pursuant to Section 1782 for use in a contemplated foreign

   lawsuit in the High Court of Justice, British Virgin Islands. See Application for

   Discovery at 2–3. According to Hornbeam, Shulman was “never compensated “ for

   his initial $28.5 million investment” in Warren Steel, and alleged that Kolomoisky

   and Bogolubov “appear to be using entities and individuals under their control to

   execute an elaborate self-dealing scheme focused on exploiting Warren Steel.” Id. at

   4. The request was granted on February 11, 2015. See Order Granting Hornbeam

   Corporation’s Application for Discovery Pursuant to 28 U.S.C. § 1782, D.E. 12 (Feb.

   11, 2015), D.E. 12 (“Section 1782 Order”).

         No subpoenas were served until March 2016, see Order, D.E. 54, at 2 (July

   13, 2016), at which time numerous interested parties, including Halliwel and

   Symeou, sought to intervene in the action and, inter alia, eventually moved to

   quash the subpoenas. See, e.g., D.E. 15, 17, 249, 252. In July 2018, the Court

   entered a protective order governing the parties’ access to records and testimony

   obtained by the subpoenas. See Stipulated Protective Order, D.E. 224 (July 12,




                                                3
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 10 of 20




   2018); see also Order Amending Stipulated Protective Order, D.E. 318 (Apr. 7,

   2019).

            Extended litigation regarding the scope and propriety of the discovery ensued

   over the next several years. The Eleventh Circuit on January 14, 2020 vacated the

   Section 1782 order “[g]iven Hornbeam’s recent concession that legal proceedings in

   the British Virgin Islands will not be instituted,” and remanded to this Court “to

   decide in the first instance whether the discovery already obtained should be

   destroyed as appellants request.” In re Hornbeam Corp., 790 F. App’x 199, 201

   (11th Cir. 2020). Thereafter, Hornbeam filed a Motion to Amend the Stipulated

   Protective Order seeking to use discovery obtained in the above-captioned

   proceeding in ongoing litigation in Delaware. See D.E. 355 (Mar. 3, 2020). On

   March 17, 2020, this Court denied Hornbeam’s motion and ordered Hornbeam to

   destroy all documents collected and retained within fourteen days. See Order, D.E.

   358, at 8. The case was terminated on May 11, 2020.

            Proposed Intervenor BuzzFeed is a global news organization that provides

   original online reporting across multiple platforms. BuzzFeed has over 50 million

   unique monthly visitors to its News site. Investigative journalists at BuzzFeed

   News have extensively reported on Ukraine, including Kolomoisky, in particular,

   and his ties to the administration of President Donald Trump. See Michael Sallah,

   Tanya Kozyreva, Aubrey Belford, Two Unofficial US Operatives Reporting To

   Trump’s Lawyer Privately Lobbied A Foreign Government In A Bid To Help The

   President Win in 2020, BuzzFeed, July 22, 2019, https://perma.cc/BQJ7-7RFW;




                                              4
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 11 of 20




   Michael Sallah, Tanya Kozyreva, Christopher Miller, This Billionaire Oligarch Is

   Being Investigated By A US Federal Grand Jury For Alleged Money Laundering,

   BuzzFeed, May 19, 2020, https://perma.cc/8SUR-ZUHH.

         In furtherance of its newsgathering and reporting, BuzzFeed seeks an order

   from the Court to unseal the Sealed Records and/or make previously unsealed

   records accessible on the public docket.

                                       ARGUMENT

   I.    BuzzFeed’s Motion to Intervene Should be Granted.

         The Eleventh Circuit has long recognized that members of the news media

   have the right to intervene in litigation for the limited purpose of seeking access to

   sealed judicial documents. See, e.g., Tribune Co. v. United States, 784 F.2d 1518

   (11th Cir. 1986) (“The press has standing to intervene in actions to which it is

   otherwise not a party in order to petition for access to court proceedings and

   records.”); Newman v. Graddick, 696 F.2d 796 (11th Cir. 1983) (“This Court has

   upheld the press’s standing to seek access in suits to which it is not a party.”).

   Consistent with this well-settled law, BuzzFeed should be permitted to intervene

   for the limited purpose of seeking an order unsealing the Sealed Records and access

   to previously unsealed records.

   II.   Docket Entries 306 and 307 Should Be Unsealed Because The Court
         Already Ordered Them Unsealed as of November 30, 2019.

         On November 30, 2018, this Court granted two motions to seal: one filed by

   Hornbeam seeking to file certain deposition transcripts under seal, see D.E. 300,




                                              5
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 12 of 20




   and one filed by Subpoena Respondents 1 seeking to file a “Composite Exhibit A” to

   Subpoena Respondents’ and Intervenors’ Consolidated Motion for Entry of an Order

   Requiring Hornbeam Corporation to Provide Subpoena Respondents Certifications

   of Recipients of Confidential Information and for an Order Setting a Final Discovery

   Cutoff Date of December 18, 2018, which “contains excerpts of deposition

   transcripts of depositions” taken on March 23, 24, and 25 of 2018, D.E. 301 at 2.

   See D.E. 304. In its Order, this Court stated “that the sealed exhibits shall remain

   under seal for one year, until November 30, 2019.” Id. Because the Court ordered

   these records unsealed nearly eight months ago, BuzzFeed respectfully requests

   that the Court instruct the Clerk of the Court to make D.E. 306 and 307 available

   on the public docket.

          Likewise, though the other Sealed Records were not sealed pursuant to

   orders that expressly “state[d] the period of time that the sealed filing shall be

   sealed,” L.R. 5.4(e)(1), more than one year also has passed since those documents

   were sealed. Accordingly, BuzzFeed respectfully requests that the Court order

   those remaining Sealed Records immediately unsealed as well. Indeed, it is clear

   from review of the docket that the reasons for sealing several of the remaining

   Sealed Records has lapsed.




   1
     The Subpoena Respondents are listed as CC Metals and Alloys, LLC, Felman Production, LLC,
   Felman Trading, Inc., Georgian American Alloys, Inc., Mordechai Korf, Optima Acquisitions,
   LLC, Optima Group, LLC, Optima Fixed Income, LLC, Optima Ventures, LLC, Optima
   International of Miami, Inc., and 5251 36ST, LLC.



                                               6
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 13 of 20




          Docket Entry 78, for example, is a “confidential statement of claim” that had

   been filed in the English High Court of Justice but not yet made public. See

   Intervenors Panikos Symeou and Halliwel Assets, Inc.’s Mot. for Leave to File

   Under Seal, D.E. 77, at 1 (June 30, 2017). The motion “request[ed] that the

   Statement of Claim remain under seal through and past the final resolution of this

   matter, including during any period of appeal taken by any party to this case, or

   until such time as the Statement of Claim is made publicly available[.]” Id. Both

   events listed have come to pass in the intervening three years—these proceedings

   have terminated, and these documents have since been made public. See generally

   Shulman v. Kolomoisky et al., [2018] EWHC (Ch) 160 (Eng.), available at

   http://www.bailii.org/ew/cases/EWHC/Ch/2018/160.html.

          Several of the remaining Sealed Records also appear to reflect materials

   related to the same English Statement of Claim. See Vadim Shulman’s Mot. for

   Leave to Seal, D.E. 107 (Aug. 15, 2017) (requesting sealing of information “relat[ed]

   to Mr. Bogolyubov’s filings in the English court”); Intervenors Panikos Symeou,

   Halliwel Assets, Inc. and Igor Kolomoisky’s Mot. for Leave to File Under Seal, D.E.

   134, at 1 (Oct. 13, 2017) (requesting sealing of “Appendix ‘A’” because it “quotes

   language from the sealed exhibit recorded as ECF 78). For the same reasons, these

   records at D.E. 78, 90, 110, 135, and 138 should be unsealed.

   III.   The Sealed Records Are Judicial Records to Which BuzzFeed Has a
          First Amendment and Common Law Right of Access.

          As detailed above, this Court ordered Docket Entries 306 and 307 unsealed

   nearly eight months ago, and the remaining Sealed Records should similarly be



                                              7
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 14 of 20




   unsealed because the reasons for sealing have long since lapsed. Further, public

   access should be granted because the Sealed Records are subject to the First

   Amendment and common law rights of access to civil court proceedings and neither

   the parties nor the Court have offered any explanation on the record as to why they

   are not currently available to the public.

         “The operations of the courts and the judicial conduct of judges are matters of

   utmost public concern.” Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 839

   (1978). “The common-law right of access to judicial proceedings, an essential

   component of our system of justice, is instrumental in securing the integrity of the

   process.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311

   (11th Cir. 2001). “Judges deliberate in private but issue public decisions after

   public arguments based on public records . . . Any step that withdraws an element

   of the judicial process from public view makes the ensuing decision look more like

   fiat and requires rigorous justification.” Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d

   1224 (11th Cir. 2013) (ellipses in original) (quoting Hickin Eng’g, L.C. v. Bartell, 439

   F.3d 346, 348 (7th Cir. 2006)). As a result, it is undisputed that the press and

   public enjoy a “general right to inspect and copy public records and documents,

   including judicial records and documents.” Nixon v. Warner Commcn’s, 435 U.S.

   589, 597 (1978).

         Although the right of access does not apply to discovery merely exchanged

   between parties, once discovery is used “in connection with pretrial motions that

   require judicial resolution of the merits,” the filed material becomes “subject to the




                                                8
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 15 of 20




   common-law right.” Romero, 480 F.3d at 1245 (quoting Chicago Tribune, 263 F.3d

   at 1312); see also Rushford v. New Yorker Magazine, Inc., 846 F.2d 249, 252 (4th

   Cir. 1988) (even though protective order provided some confidentiality to discovery,

   once the materials become part of a motion, they “lose their status of being ‘raw

   fruits of discovery’”). “Once a matter is brought before a court for resolution, it is no

   longer solely the parties’ case, but also the public’s case.” Brown v. Advantage

   Eng’g, 960 F.2d 1013, 1016 (11th Cir. 1992). It makes no difference whether the

   pretrial motions are dispositive: “A motion that is ‘presented to the court to invoke

   its powers or affect its decisions,’ whether or not characterized as dispositive, is

   subject to the public right of access.” Romero, 480 F.3d at 1246 (quoting United

   States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)).

         Here, because the Sealed Records were submitted to the Court for purposes of

   seeking or opposing an adjudication, see Brown, 960 F.2d at 1016—specifically, the

   adjudication of Hornbeam’s application for an order under Section 1782 and, inter

   alia, related intervening parties’ motions to intervene in the proceedings, amend or

   quash subpoenas issued pursuant to that application, and to seek the destruction of

   documents produced pursuant to those subpoenas—they are accorded a “heavy”

   presumption in favor of access under both the common law and the First

   Amendment. In re Gushlak, No. 11-MC-0218 (NGG) (JO), 2012 WL 3683514, *3

   (E.D.N.Y. July 27, 2012), report and recommendation adopted, No. 11-MC-218

   (NGG), 2012 WL 3779229 (E.D.N.Y. Aug. 30, 2012) (finding that a qualified First

   Amendment right of access applies to documents filed in conjunction with a Section




                                               9
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 16 of 20




   1782 application); see also In re Application of Storag Etzel GMBH, No. 19-mc-209,

   2020 WL 2949742 (D. Del. Mar. 25, 2020) (finding that a qualified First Amendment

   right of access and presumptive common law right of access apply to documents

   filed in conjunction with a Section 1782 application). It is clear that the Sealed

   Records “directly affect[ed] [the] adjudication” of this Section 1782 proceeding and

   various motions filed in connection therewith; as such, the presumption not only

   applies, the Sealed Records are undeniably judicial documents “entitled to the

   strongest presumption of public access.” In re Gushlak, 2012 WL 3683514, at *3.

         Further, the public’s interest in observing the judicial process is particularly

   salient here. Section 1782 proceeding are not ordinary discovery proceedings. In

   determining whether to grant a Section 1782 application, a federal district court is

   tasked with evaluating whether a litigant to a legal proceeding outside the United

   States may subject individuals or companies within their district to discovery for

   use in the foreign proceeding. See Section 1782 Order. Further, in this case, the

   Court continued to oversee extensive litigation concerning this discovery that

   spanned more than five years—devoting a significant amount of judicial resources

   that the public is entitled to oversee.

         Where, as here, the public has a qualified First Amendment right to inspect

   them, judicial documents may remain sealed only if—and to the extent that—

   shielding them from public view “is essential to preserve higher values.” Press-

   Enterprise Co. v. Superior Court, 464 U.S. 501, 510 (1984) (“Press-Enterprise I”).

   Such sealing must be supported by “specific, on the record findings” demonstrating




                                             10
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 17 of 20




   that it is “essential,” and must be “narrowly tailored.” Press-Enterprise Co v.

   Superior Court, 478 U.S. 1, 13–14 (1986) (quoting Press-Enterprise I, 464 U.S. at

   510), Assuming, arguendo, that any party to this proceeding can satisfy its burden

   to demonstrate a compelling countervailing interest sufficient to overcome the

   public right of access to these judicial documents, continued sealing of the Sealed

   Records should be no broader than necessary to “serve that interest.” Press-

   Enterprise I, 464 U.S. at 510; see also Frisby v. Schultz, 487 U.S. 474 (1988) (narrow

   tailoring “targets and eliminates no more than the exact source of the ‘evil’ it seeks

   to remedy”).

                                      CONCLUSION

         For the foregoing reasons, BuzzFeed respectfully requests that the Court

   grant its motion to intervene and enter an order requiring the Clerk of the Court to

   immediately unseal and make available on the public docket the judicial documents

   reflected at docket entries 36, 78, 90, 110, 135, 138, 287-1, 306, 307, and 322.

                          LOCAL RULE 7.1 CERTIFICATION

         Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that

   counsel for BuzzFeed conferred with the parties in a good faith effort to resolve the

   issues raised in the Motion and has been unable to do so.

         Counsel for Hornbeam indicated that Hornbeam does not oppose the

   unsealing of docket entries 78 and 135. Further, Hornbeam opposes the unsealing

   of docket entries 287-1 and 322 and does not consent to the unsealing of docket

   entries 306 and 307 due to its concerns about “attorney’s eyes only” designations in

   those entries. Further, because Hornbeam’s current counsel cannot confirm the


                                             11
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 18 of 20




   contents of docket entries 36, 90, 110, and 138, it cannot take a position and seeks

   the Court’s guidance on whether these docket entries should remain sealed.

         Counsel for Subpoena Respondents CC Metal and Alloys, LLC, Felman

   Production, LLC, Felman Trading, Inc., Georgian American Alloys, Inc., Mordechai

   Korf, Optima Acquisitions, LLC, Optima Group, LLC, Optima Fixed Income, LLC,

   Optima Ventures, LLC, Optima International of Miami, Inc., and 5251 36ST, LLC,

   as well as Intervenors Panikos Symeou and Halliwel Assets, Inc., indicated that

   they do not oppose unsealing docket entries 36, 78, 110, 135, 138, and take no

   position on the unsealing of certifications at docket entry 287-1. Counsel further

   indicated that they oppose the unsealing of docket entry 307 (containing portions of

   deposition transcripts that Hornbeam sought to file under seal) but do not oppose

   unsealing of docket entry 306 (containing portions of deposition transcripts related

   to the designation of such material as attorneys’ eyes only). Counsel further

   indicated that they cannot take a position on docket entries 90 and 322 because

   counsel cannot confirm the contents of those docket entries.

                                          Respectfully submitted,

                                          /s/ Henry P. Bell
                                          Henry P. Bell
                                          Bell Rosquete Reyes Esteban, PLLC
                                          999 Ponce de Leon Boulevard
                                          Suite 1120 PH
                                          Coral Gables, FL 33134
                                          Phone: 305-570-1610
                                          Facsimile: 305-570-1599
                                          hbell@brresq.com
                                          legal@brresq.com

                                                  -and-



                                             12
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 19 of 20




                                                  Katie Townsend*
                                                  THE REPORTERS COMMITTEE FOR
                                                  FREEDOM OF THE PRESS
                                                  1156 15th St. NW, Suite 1020
                                                  Washington, D.C. 20005
                                                  Phone: 202.795.9300
                                                  Facsimile: 202.795.9310
                                                  ktownsend@rcfp.org
                                                  jnelson@rcfp.org
                                                  * Pro Hac Vice Pending

                                                  Counsel for BuzzFeed, Inc.



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to Intervene

   and Unseal Judicial Documents was served by the CM/ECF system, on August 3,, 2020, on all

   counsel or parties of record on the service list.

                                                             /s/ Henry P. Bell
                                                              Henry P. Bell
                                                              FLB: 090689




                                                       13
Case 1:14-cv-24887-LFL Document 377 Entered on FLSD Docket 08/03/2020 Page 20 of 20




                                         SERVICE LIST

   Jorge David Guttman                                    Andrew Russell Kruppa
   William King Hill                                      Squire Patton Boggs LLP
   Joshua A. Levine                                       200 S. Biscayne Blvd.,
   GUNSTER                                                Suite 4700
   600 Brickell Avenue                                    Miami, FL 33131-2398
   Suite 3500                                             Tel: 305-577-7712
   Miami, FL 33131                                        Fax: 305-577-7001
   Tel: 305-376-6054                                      andrew.kruppa@squirepb.com
   Fax: 305-376-6010                                      Counsel for Optima Specialty Steel
   jguttman@gunster.com
   whill@gunster.com                                      Edward Maurice Mullins
   jlevine@gunster.com                                    Sujey Scarlett Herrera
   Counsel for CC Metal and Alloys, LLC;                  Reed Smith LLP
   Felman Production, LLC; Felman Trading, Inc.;          1001 Brickell Bay Drive
   Georgian American Alloys, Inc.; Mordechai Korf;        Suite 900
   Optima Acquisitions, LLC; Optima Group, LLC;           Miami, FL 33131-2847
   Optima Fixed Income, LLC;                              Tel: 786-747-0200
   Optima Ventures, LLC; Optima International             Fax: 786-747-0299
   of Miami, Inc.; and 5251 36ST, LLC.                    emullins@reedsmith.com
                                                          sherrera@reedsmith.com
   Bruce S. Marks                                         Counsel for Haliwell Assets, Inc.,
   Thomas Sullivan                                        Panikos Symeou, and Igor
   Marks & Sokolov, LLC                                   Kolomoisky
   1835 Market Street, 17th Floor
   Philadelphia, PA 19103                                 Tucker Harrison Byrd
   Tel: 215-569-8901                                      Byrd Campbell, P.A.
   marks@mslegal.com                                      180 Park Avenue North
   tsullivan@mslegal.com                                  Suite 2A
   Counsel for Halliwel Assets, Inc. and Panikos Symeou   Winter Park, FL 32789
                                                          Tel: 407-392-2285
   Jane Wollner Moscowitz                                 Fax: 407-392-2286
   Moscowitz & Moscowitz, P.A.                            tbyrd@byrdcampbell.com
   2525 Ponce de Leon Blvd                                Counsel for Bracha Foundation
   Suite 1000                                             and Hornbeam Corp.
   Coral Gables, FL 33134
   Tel: 305-379-6700
   Fax: 305-379-4404
   jmoscowitz@moscowitz.com
   Counsel for Bracha Foundation and Hornbeam Corp.




                                                14
